 
NOTE PURCHASE AGREEMENT
 
NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of February 3, 2012, by and
between IZEA, INC., a Nevada corporation ("Holdings"), and IZEA Innovations,
Inc., a Nevada corporation ("IZEA") (collectively, the “Company”), and each of
the lenders entities whose names appear on the signature pages hereof.  Such
lenders are each referred to herein as a “Lender” and, collectively, as the
“Lenders”.
 
W I T N E S S E T H:
 
WHEREAS, the Company wishes to sell to each Lender, and each Lender wishes to
purchase, upon the terms and subject to the conditions set forth in this
Agreement, a Senior Secured Note, substantially in the form attached hereto as
Exhibit A annexed hereto (a “Note” and, collectively with the other Notes issued
hereunder, the “Notes”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
 
1.           Certain Definitions.


(a)           When used herein, the following terms shall have the respective
meanings indicated:


“Closing” and “Closing Date” have the respective meanings specified in Section 2
of this Agreement.


“Common Stock” means the common stock of the Company, $0.0001 par value per
share.
 
“Escrow Agreement” means the Escrow Agreement in the form attached hereto as
Exhibit B.
 
“Purchase Price” means, with respect to the Notes purchased at the Closing, the
original principal amount of the Note purchased at the Closing.


“Securities Act” means the Securities Act of 1933 Act, as amended, and the rules
and regulations promulgated thereunder.


“Security Agreement” means the Security Agreement in the form attached hereto as
Exhibit C.


“Transaction Documents” means (i) this Agreement, (ii) the Notes, (iii) the
Escrow Agreement,and (iv) the Security Agreement.


(b)           Other Definitional Provisions.  All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined.  The words “hereof”, “herein” and “hereunder” and words of similar
import contained in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.
Closing.



Upon the terms and subject to the satisfaction or waiver of the conditions set
forth herein, the Company agrees to sell and each Lender agrees to purchase a
Note with a principal amount equal to the amount set forth below such Lender’s
name on the signature pages hereof.  The date on which the closing of such
purchase and sale occurs (the “Closing”) is hereinafter referred to as the
“Closing Date”. The Closing will be deemed to occur at the offices of Sichenzia
Ross Friedman FerenceLLP, or such other place as the parties mutually agree
upon, when (a) this Agreement and the other Transaction Documents (as defined
below) have been executed and delivered by the Company and each Lender, (b) each
of the conditions to the Closing described in this Agreement has been satisfied
or waived as specified therein and (c) payment of each Lender’s Purchase Price
payable with respect to the Note being purchased by such Lender at the Closing
has been made by wire transfer of immediately available funds.  At the Closing,
the Company shall deliver to each Lender a duly executed instrument representing
the Notewith a principal amount equal to the amount set forth below such
Lender’s name on the signature pages hereof purchased by such Lender.


3.           Representations and Warranties of the Company.The Company
represents and warrants to each Lender as follows, in each case as of the date
hereof:
 
(a)           The Company is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full power
and authority to own, lease, license and use its properties and assets and to
carry out the business in which it proposes to engage.
 
(b)           The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and to issue
and sell the Notes. All necessary proceedings of the Company have been duly
taken to authorize the execution, delivery, and performance of the Transaction
Documents.  The Transaction Documents have been duly authorized by the Company
and, when executed and delivered by the Company, will constitute the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
4.           Representations, Warranties and Covenants of Lender.Each Lender
hereby represents and warrants to, and agrees with, the Company as follows:
 
(a)           The Lender recognizes that the purchase of the Note involves a
high degree of risk including, but not limited to, the following: (i) the
Company has a history of losses, a limited operating history and requires
substantial funds in addition to the proceeds from the sale of the Notes; (ii)
an investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Note and the underlying securities (collectively, the
“Securities”); (iii) the Lender may not be able to liquidate its investment;
(iv) transferability of the Securities is extremely limited; (v) in the event of
a disposition, the Lender could sustain the loss of its entire investment; and
(vi) the Company has not paid any cash dividends since its inception and does
not anticipate paying any cash dividends in the foreseeable future.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Lender is an “Accredited Investor” as such term is defined in Rule
501(a) promulgated under the Securities Act.
 
(c)           Each of the Transaction Documents to which Lender is party has
been duly executed and delivered by Lender and constitutes the legal, valid and
binding obligation of Lender, enforceable against Lender in accordance with its
terms except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
 
(d)           Lender hereby acknowledges and represents that Lender is able to
bear the economic risk which Lender hereby assumes.
 
(e)           Lender understands the various risks of an investment in the
Company as proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment. Without limiting the
generality of the foregoing, the Lender represents that it has carefully
reviewed the Company’s reports and filings with the SEC, including without
limitation, the Current Report on Form 8-K, filed with the Securities and
Exchange Commission (“SEC”) on May 17, 2011, as amended on June 7, 2011,
including the information and risks provided under the caption “Risk Factors”,
and further reports and filings of the Company with the SEC (collectively, the
“SEC Filings”).
 
(f)           Lender acknowledges that Lender has been informed by the Company
of, or is otherwise familiar with, the nature of the limitations imposed by the
Securities Act and the rules and regulations thereunder on the transfer of the
Securities. In particular, Lender agrees that no sale, assignment or transfer of
any of the Securities acquired by Lender shall be valid or effective, and the
Company shall not be required to give any effect to such a sale, assignment or
transfer, unless (a) the sale, assignment or transfer of such Securities is
registered under the Securities Act, it being understood that the Securities are
not currently registered for sale and that the Company has no obligation to so
register the Securities; or (b) the Securities are sold, assigned or transferred
in accordance with all the requirements and limitations of an exemption from
registration under the Securities Act. Lender further understands that an
opinion of counsel satisfactory to the Company and other documents may be
required to transfer the Securities.
 
(g)           Lender acknowledges that the Securities to be acquired will be
subject to a stop transfer order and any certificate or certificates evidencing
any Securities shall bear the following or a substantially similar legend and
such other legends as may be required by state blue sky laws:
 
 
3

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE SECURITIES ACT OR AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS.”
 
(h)           Lender will acquire the Securities for Lender’s own account (or,
if such individual is married, for the joint account of Lender and Lender’s
spouse either in joint tenancy, tenancy by the entirety or tenancy in common)
for investment and not with a view to the sale or distribution thereof or the
granting of any participation therein in violation of the securities laws, and
has no present intention of distributing or selling to others any of such
interest or granting any participation therein in violation of the securities
laws.
 
(i)           The Lender represents and warrants that: (i) the Lender was
contacted regarding the sale of the Securities by the Company (or an authorized
agent or representative thereof) with whom the Lender had a prior substantial
pre-existing relationship  and (ii) no Securities were offered or sold to it by
means of any form of general solicitation or general advertising, and in
connection therewith, the Lender did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.
 
5.           Conditions to Lenders’ Obligations at the Closing.  Each Lender’s
obligations to effect the Closing, including without limitation its obligation
to purchase its Note at the Closing, are conditioned upon the fulfillment (or
waiver by such Lender in its sole and absolute discretion) of each of the
following events as of the Closing Date, and the Company shall use commercially
reasonable efforts to cause each of such conditions to be satisfied:
 
(a)           the representations and warranties of the Company set forth in
this Agreement shall be true and correct in all material respects as of such
date as if made on such date (except that to the extent that any such
representation or warranty relates to a particular date, such representation or
warranty shall be true and correct in all material respects as of that
particular date);
 
(b)           the Company shall have complied with or performed in all material
respects all of the agreements, obligations and conditions set forth in this
Agreement and in the other Transaction Documents that are required to be
complied with or performed by the Company on or before the Closing;
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           the Company shall have executed and delivered to such Lender the
Note being purchased by such Lender at the Closingand each other Transaction
Document to which the Company is a party;
 
6.          Conditions to Company’s Obligations at the Closing.  The Company’s
obligations to affect the Closing with Lenders are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:
 
(a)           the representations and warranties of such Lender set forth in
this Agreement and in the other Transaction Documents to which it is a party
shall be true and correct in all material respects as of such date as if made on
such date (except that to the extent that any such representation or warranty
relates to a particular date, such representation or warranty shall be true and
correct in all material respects as of that date);


(b)           such Lender shall have complied with or performed all of the
agreements, obligations and conditions set forth in this Agreement that are
required to be complied with or performed by such Lender on or before the
Closing;


(c)           such Lender shall have executed each Transaction Document to which
it is a party and shall have delivered the same to the Company; and
 
(d)           Lender shall have tendered the Purchase Price for the Note being
purchased by it on or before the Closing by wire transfer of immediately
available funds pursuant to the wiring instructions provided by the Company.
 
7.           General Provisions.
 
(a)           Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED IN
ALL RESPECTS BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS.  THE COMPANY AND EACH LENDER CONSENT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL OR STATE COURT LOCATED IN NEW YORK, NEW
YORK, WITH RESPECT TO ANY CLAIM OR CONTROVERSY RELATED TO THE ENFORCEMENT OR
INTERPRETATION OF THIS NOTE.
 
(b)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing by mail, facsimile, e-mail or personal
delivery and shall be effective upon actual receipt of such notice.  The
addresses for such communications shall be as set forth below until notice is
received that any such address or contact information has been changed:
 

 
To the Company: 
IZEA, Inc.

150 North Orange Avenue
Suite 412
Orlando, Florida 32801
Attn: Ted Murphy, President
T:321.332.6830
F: 407-264-8489
 
 
5

--------------------------------------------------------------------------------

 
 

 
With a copy to: 
Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor
New York, NY 10006
Attn: Harvey Kesner, Esq.
T: 212.930.9700
F: 212.930.9725



 
To Lender:
To the address on the signature page attached hereto.

 
(c)           Entire Agreement.  Except as otherwise provided herein, this
Agreement, the Note and the other documents delivered pursuant hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof.
 
(d)           Amendment.  This Agreement may be terminated and any term of this
Agreement may be amended or waived (either generally or in a particular instance
and either retroactively or prospectively) with the written consent of the
Company and Lenders holding at least a majority in principal amount of the then
outstanding Notes(the “Majority Investors”).
 
(e)           Successors and Assigns.  This Agreement and the Note may be
transferred or assigned by Lender in whole or in part, in Lender’s sole and
absolute discretion.  Except as otherwise expressly provided in this Agreement,
the provisions of this Agreement shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.
 
(f)           Severability.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
(g)           Titles and Subtitles.  The titles of the Sections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
(h)           Expenses.  The Company and Lender shall each bear their own
expenses incurred with respect to this transaction.
 
(i)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.
 
(j)           Counsel.  Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of this Note and the
matters referred to herein.  Each party recognizes and acknowledges that counsel
to the Maker may have represented the Holder and investors/lenders in the Maker
and may participate in the preparation of additional agreements and documents
related to the parties and their relationshipand each party waives any conflicts
of interest in connection therewith and other claims that it may not have been
represented by its own counsel.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.


 

 
IZEA, INC.
                 
 
By: 
/s/ Edward Murphy
     
Edward H. (Ted) Murphy
CEO
                   
IZEA Innovations, Inc.
                   
By:
/s/ Edward Murphy
     
Edward H. (Ted) Murphy
CEO
         

 
 
7

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE FOR NOTE PURCHASE AGREEMENT]








By:           Barry Honig                      Dated: February 3, 2012
 
/s/ Barry Honig





By:           Michael Brauser               Dated: February 3, 2012
 
/s/ Michael Brauser

 


Principal Amount of Note Purchased at Closing:                $500,000


ADDRESS:4400 Biscayne Boulevard, Suite 850, Miami, FL 33137
 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit A
 


Form of Note
 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit B
 


Form of Escrow Agreement
 
 
10

--------------------------------------------------------------------------------

 
 
Exhibit C
 


Form of Security Agreement
 
 
11
 
 
 